DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the term “about” recited throughout renders the respective claims indefinite since it is unclear exactly what values are included by the term, and the specification does not specify or otherwise indicate such values, rendering the scope of the claim unobtainable. It is unclear exactly which values are included in the limitation “about”. For example, claim 1 line 7 recites “about 1µm to 1 mm”, but it is unclear if the range starts at 0.9, 0.95, 1.01µm, etc. and if the range ends at 0.9, 1.1mm, etc. It is unclear exactly what value(s) are encompassed by the term “about”. The rejection can be overcome by removing the term “about” from the respective limitations of the respective claims.

Regarding claim 60, the limitation “a flame height” renders the claim indefinite since it is unclear whether or not the infrared searing unit actually utilizes a flame in which the “height” can be measured. Infrared cooking units are generally understood in the art to use a flame, but the flame is contained in an infrared energy generation unit such as a ceramic tile having microscopic holes. It is unclear if the searing unit of claim 60 actually uses an open flame from which the height can be measured, and in such a case, it is unclear if the searing unit is actually an infrared searing unit, or simply an open-fire searing unit.
Claims 8, 12, 15, 28, 38, 42-43 and 51-59 and 61-62 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, 28, 51-53, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US .
Regarding claim 1, Singh et al. teaches a method for precooking sliced bacon comprising slicing a bacon slab into bacon slices (column 4 line 50), where cured pork belly is known as bacon (column 4 lines 21-34), partially cooking the slices on a conveyor microwave (column 4 lines 58-60; column 5 lines 8-10), and finishing the bacon slices in a browning infrared oven (column 5 lines 60-63). The microwaved slices can be passed through the browning unit by a transfer (conveyor) belt (column 7 lines 15-16). The finished bacon is completely cooked (column 6 lines 18-19), and is therefore construed to be “ready-to-eat” bacon. 
Singh et al. teaches a “browning unit” as stated above, but does not specify that the browning unit “sears” the bacon slices.
De Luca et al. teaches a process for cooking food products using a microwave followed by exterior searing in a radiative oven (abstract), where the food product can include meat products such as pork which have been previously treated (paragraph 11). The interior of the food product is heated to a desired temperature using the microwave (paragraph 33), and subsequently the exterior is seared using a radiation oven (paragraph 34). The searing comprises forming a surface crust, where the searing results in a changed or enhanced flavor, as well as a browning color change due to the Maillard reaction (paragraph 12). 
The browning unit of Singh et al. is therefore construed to be a type of searing unit since browning is a known phenomenon which occurs during searing (i.e. Maillard reaction) and since the time and temperature in the browning unit in Singh et al. oF and the heating duration can be 1-5 minutes, where applicant’s specification teaches that searing can occur at temperatures including 500oF for 1-10 minutes.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the browning unit of Singh et al. to sear the bacon slices in order to similarly ensure that the Maillard reaction occurs at the surface of the bacon slices, thereby enhancing the flavor.
Singh et al. does not specify the wavelength and frequency of the infrared energy.
Infraredheaters NPL teaches that the infrared wavelength spectrum ranges from 0.7 µm to 1 mm, where the temperature range employed varies based on the wavelength and a useful region for industrial process heating ranges from 1.17-5.4 µm, corresponding to 500-4000oF (page 9 “infrared specifications”). The frequency can be obtained from wavelength using the equation f = C / λ (Frequency NPL page 1), where f is frequency, C is the speed of light (299,792,458 m/s) and λ is wavelength. Thus the frequency range corresponding to the wavelength range of 0.7 µm to 1 mm taught by Infraredheaters NPL would be about 300 GHz to 428 THz.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to use the claimed infrared energy and wavelength values since the infrared unit of Singh et al. would have reasonably produced infrared energy having such values, since the values are known in the art for industrial applications of infrared energy, and since the claimed values would have been 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all optimization of ranges recited in this office action.
Regarding the limitation of cooking the bacon slices for “at least about 3-20 seconds”, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “at least about 3-20 seconds” is interpreted to mean a duration of 3 seconds or more.
Singh et al. further teaches the microwaved bacon slices are finally cooked in the browning oven for a period of 1-5 minutes (column 6 lines 10-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to cook the bacon slices in the infrared searing unit for the claimed time period since Singh et al. already suggests variations can be made (column 7 lines 30-33), since the time period is known in the art for searing foods, in order to prevent overcooking or burning the bacon, and since the claimed values would have been used during the course of normal experimentation and 
Regarding claim 8, Singh et al. does not specifically teach the slices having a thickness of 7-20 slices per inch, but does teach the sliced bacon has a thickness of between 0.6mm to about 6.4mm, which encompasses the range of 1/7-1/20 inch (column 4 lines 55-57). 
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness, see MPEP § 2144.05 I. Therefore it would have been obvious at the time of the invention to modify the process of Singh et al. to have a thickness of 7-20 slices per inch based on the desired visual appeal, thickness and mouthfeel/texture of the slices.
Regarding claim 15, Singh et al. teaches the slices are microwaved for 60-90 seconds (column 5 lines 7-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to microwave for the claimed time period based on the particular conditions of the microwave (column 5 lines 9-16), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the conditions of the microwave, desired degree of pre-cooking, and desired mouthfeel/texture of the slices. 
Regarding claim 28, Singh et al. does not teach the infrared searing unit cooks the bacon slices for 8-10 seconds.
De Luca et al. further teaches the searing time and temperature depends on the food product and heat source (paragraphs 34 and 37), and searing time can be about 5 or 10 seconds to prevent burning of the food (paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to cook the bacon slices in the infrared searing unit for the claimed time period since Singh et al. already suggests variations can be made (column 7 lines 30-33), since the time period is known in the art for searing foods, in order to prevent burning the food as suggested by De Luca et al., and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the properties of the particular bacon (e.g. thickness, moisture, initial internal temperature), type of searing oven, searing temperature, and desired final product characteristics (e.g. final moisture, cook yield, and mouthfeel/texture).
Regarding claim 51, Singh et al. teaches an infrared searing unit (column 5 lines 60-63). The heating elements of the infrared unit would have naturally heated the air surrounding the elements and convective heat transfer would have naturally occurred from the heated air to the bacon slices as evidenced by Convection NPL (page 2 “heat convection”). It is noted that Singh et al. teaches that convection can also be used as a heat source of the browning oven (column 5 lines 60-63).
Regarding claims 52-53, Singh et al. teaches cooking the microwaved bacon slices in the browning unit at a temperature of 500oF (column 6 lines 10-12). Since the browning unit can be an infrared oven as explained for claim 1 above (column 5 lines oF.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to use the claimed air temperature in the searing unit since the range is known for searing bacon slices, since the range taught by Singh et al. and the claimed range overlap, see MPEP 2144.05.I, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the conditions of the searing unit, desired degree of searing, and desired mouthfeel/texture of the slices.
Regarding claims 56-58, Singh et al. teaches the microwaving results in a cook yield of 40-50% (column 4 line 66 to column 5 line 7), and the final cook yield from both the microwave and browning units is 20-40% (column 6 lines 5-17). Since the microwave yield and final yield are similar to that of applicant’s yields, the yield of the browning unit is construed to also be similar to that of applicant.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to have the claimed cook yield ranges since the ranges are known for microwave and browning bacon slices, since the ranges taught by Singh et al. overlap or lie within the claimed ranges, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the conditions of the microwave and browning units, desired degree of pre-cooking and browning, and desired mouthfeel/texture of the finished slices. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1).
Regarding claim 2, Singh et al. teaches a method for preparing bacon comprising providing a bacon slab (column 4 lines 21-34), slicing said bacon slab into bacon slices (column 4 line 50), cooking said bacon slices in a microwave oven (column 4 lines 58-60), and finishing said bacon slices in a gas browning unit such as an impingement oven or circulating convection air oven (column 5 line 60 to column 6 line 4). The term “gas” is not defined by the specification, and therefore the term is given its broadest reasonable interpretation to mean any type of gas, where impingement or circulating convection air ovens are construed to be types of “gas” units since air is a gas.
Regarding the limitation of the temperature of the gas searing unit is about 500-1,000oF, Singh et al. teaches the temperature in the browning unit can be 500oF (column 6 lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to use the claimed temperature in the searing unit since the range is known for searing bacon slices, since the range taught by Singh et al. and the claimed range overlap, see MPEP 2144.05.I, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the conditions of the searing unit, desired degree of searing, and desired mouthfeel/texture of the slices.
Singh et al. teaches a “browning unit” as stated above, but does not specify that the browning unit “sears” the bacon slices.
De Luca et al. teaches a process for cooking food products using a microwave followed by exterior searing in a radiative oven (abstract), where the food product can include meat products such as pork which have been previously treated (paragraph 11). The interior of the food product is heated to a desired temperature using the microwave (paragraph 33), and subsequently the exterior is seared using a searing oven such as a grill or broiler (paragraph 34), both known to be “gas” type ovens. The searing comprises forming a surface crust, where the searing results in a changed or enhanced flavor, as well as a browning color change due to the Maillard reaction (paragraph 12). 
The browning unit of Singh et al. is therefore construed to be a type of searing unit since browning is a known phenomenon which occurs during searing (i.e. Maillard reaction) and since the time and temperature in the browning unit in Singh et al. (column 6 lines 10-12) are similar to that of applicant’s searing unit (paragraphs 55-56 and 58). That is, Singh et al. teaches the browning unit temperature can be 500oF and the heating duration can be 1-5 minutes, where applicant’s specification teaches that searing can occur at temperatures including 500oF for 1-10 minutes.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the browning unit of Singh et al. to sear the bacon slices in order to similarly ensure that the Maillard reaction occurs at the surface of the bacon slices, thereby enhancing the flavor.
Regarding the limitation of cooking the bacon slices for “at least about 3-20 seconds”, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “at least about 3-20 seconds” is interpreted to mean a duration of 3 seconds or more.
Singh et al. further teaches the slice and microwaved bacon is finally cooked in the browning oven for a period of 1-5 minutes (column 6 lines 10-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to cook the bacon slices in the infrared searing unit for the claimed time period since Singh et al. already suggests variations can be made (column 7 lines 30-33), since the time period is known in the art for searing foods, in order to prevent overcooking or burning the bacon, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the properties of the particular bacon (e.g. thickness, moisture, initial internal temperature), type of searing oven, searing temperature, and desired final product characteristics (e.g. final moisture, cook yield, degree of searing, and mouthfeel/texture).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 15, 28, 51-53, and 56-58 above, and further in view of Srsen et al. (US 9,980,498 B2).
Singh et al. does not teach the microwave oven cooks the bacon slices to a temperature of 175-200oF. 
Srsen et al. teaches a bacon slice cooking process (abstract) which pre-heats the slices in a microwave and then fully cooks the slices in a superheated steam oven (column 2 lines 26-33). The microwave heats the slices to 140-210o
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwave unit of Singh et al. to heat the bacon slices to the claimed temperature range since the prior art has acknowledged the claimed temperature range for pre-cooking bacon slices in a microwave, and one of ordinary skill in the art would have looked to the prior art for guidance on such matters, since Singh et al. already contemplates adjusting the microwaving conditions as needed (column 5 lines 10-15), to ensure the slices are optimally cooked for product safety without overcooking/burning, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as product appearance, taste, and mouthfeel/texture. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 15, 28, 51-53, and 56-58 above, and further in view of Hallgren et al. (US 10,271,388 B2).
Singh et al. does not teach the microwave oven and/or infrared searing unit is coupled to a thermal imaging device, vision system, NIR imaging, inline checkweighter, infrared sensor, a feedback control system, or a combination thereof. 
It is noted that the term “and/or” is interpreted to mean a choice can be made between the term “and” and the term “or”. For the sake of examination, the term “or” is chosen, where the claimed systems can be present in either one of the microwave oven or searing unit. It is further noted that the claim recites alternative limitations, and therefore only one of the claimed systems is required to meet the claim.
Hallgren et al. teaches a microwave heating method (abstract) where the microwave comprises an image capturing device extending into the infrared range (column 10 lines 13-19 and 36-38), where the heating can be controlled by the captured image (column 11 lines 1-9 and 43 to column 12 line 13). Thus the image capturing device of Hallgren et al. is construed to be at least a thermal imaging device, vision system, and infrared sensor. The reference is analogous since it is directed to a process of heating food, including meats (column 2 lines 50-51), using microwaves.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to include an imaging capturing device extending into the infrared range on the microwave in order to similarly capture desired properties of the bacon slices and apply the appropriate control methods to the microwave, thereby controlling the cooking process to achieve a desired effect such as degree/uniformity of heating and final temperature for an optimally cooked final product.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 15, 28, 51-53, and 56-58 above, and further in view of Garrett et al. (US 2005/0249632 A1).
Singh et al. teaches the conveyor microwave oven and the conveyor infrared searing unit as stated for claim 1 above, but does not teach a first pair of conveyor microwave oven-conveyor infrared searing unit placed end-to-end and a second pair of conveyor microwave oven-conveyor infrared searing unit placed end-to-end. 
De Luca et al. teaches the microwave oven 210 and radiative oven 220 are placed end-to-end, where the food is partially cooked in the microwave and subsequently transferred to the radiative oven (figure 2; paragraph 40). The food product can be meat, including pork (paragraph 11).
Garrett et al. teaches that it is known for meat processing facilities (paragraph 47) to place multiple sets of processing devices in separate areas for “single-line” food processing, thereby ensuring contamination does not spread (figure 1 items 140-144 and 146; paragraphs 15 and 58). The single-line food processing rooms reduce the risk of a contamination spreading from one room or unit to the others (paragraph 48). The reference is analogous since it is directed to processing meat products.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to have first and second pairs of microwave ovens and searing units as claimed since both Singh et al., De Luca and Garrett et al. all teach processing meat products, since Singh et al. and De Luca are both directed to two step cooking including a first microwaving step and a second finishing step, since Singh et al. already suggests the pre-cooked bacon leaving the microwave is subsequently finished in the browning unit (column 5 lines 61-62), suggesting the units are reasonably close to each other, and therefore to place the units end-to-end such that unwanted product variations (e.g. excessive cooling between the units) are minimized, since Garrett et al. teaches that a series of "parallel" processing lines is known for meat processing plants, in order to similarly isolate each line thereby reducing the risk of contaminating the entire process, and to enable larger process throughput, as well as allowing continuous processing by alternating each line for In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, Applicant’s disclosure does not provide any indication that multiple pairs of units produce new and unexpected results, and does not suggest the recited limitation materially affects the process of preparing “ready-to-eat” bacon.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 15, 28, 51-53, and 56-58 above, and further in view of Jeppson (US 3,906,115).
Singh et al. does not specifically teach bacon slices exiting the searing unit have a product temperature of 230-260oF. 
Jeppson teaches a process for making bacon (abstract) comprising preheating bacon slices followed by a final finish cooking, where the heating method comprises sequential steps of steam heating, microwaving, and final hot air heating (figure 1), where the bacon reaches an internal preheated temperature of 170oF and an internal final temperature of 220-235oF with respective yields (column 12 lines 11-20). The final product has taste characteristics comparable to conventionally fried bacon (column 6 lines 46-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to employ the claimed temperatures for the bacon exiting the searing unit since the claimed values would have been used 
Furthermore, Singh et al. already teaches searing temperatures well above the claimed range, and searing for a prolonged period of time (column 6 lines 10-12). Since the combination applied to claim 1 appears to be the same process as applicant’s claimed process, and applicant’s disclosure does not indicate any criticality to the claimed temperature range, one of ordinary skill in the art would have reasonably expected the temperature of the bacon slices exiting the searing unit would have had a similar temperature range.

Claims 43 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 28, 15, 51-53, and 56-58 above, and further in view of Roberds et al. (US 9,713,335 B2).
Regarding claim 43, Singh et al. does not teach the microwave conveyor oven has 2-6 cavities or 2-5 cavities. 
Roberds et al. teaches a process for manufacturing a meat product such as dry sausage (abstract) comprising processing the sausage through a conveyor microwave dryer 300 (column 14 lines 9-14), where the microwave can have multiple cavities separated by chokes, such chokes known in the art (column 16 lines 4-6). The multiple 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to include the claimed multi-cavity microwave since Singh et al. already suggests microwaves having multiple cavities can be used and acknowledges that conditions vary from one microwave to another requiring a combination of adjustments to the operating parameters (column 5 lines 8-16), and therefore in order to similarly provide multiple cavities having different operating parameters based on the variations in the bacon being cooked as taught by Roberds et al. 
Regarding claim 59, Singh et al. does not teach weighing the bacon slices during the cooking in the conveyor microwave oven to determine if a weight of the bacon slices meets a predetermined yield, and automatically adjusting cooking parameters of the conveyor microwave oven if the weight of the bacon slices fails to meet the predetermined yield.
Roberds et al. further teaches checkweighers 312 and 304 placed before and after the microwave dryer are used for yield verification of the food, the microwave power and/or pulse time being adjusted through a feedback control system based on 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to weigh the bacon slices during the cooking in the conveyor microwave and automatically adjust cooking parameters of the microwave as claimed since Singh et al. already teaches wanting a specific yield after microwaving (column 2 lines 37-40), and also teaches adjusting microwave parameters as needed (column 5 lines 13-16), and therefore in order to similarly validate that the bacon is achieving a desired yield after microwaving, and if not, automatically adjusting the microwaving conditions, thereby minimizing product waste (e.g. overcooking or burning), energy waste and/or quality loss (e.g. multiple cycles of microwaving).
Regarding claim 60, Singh et al. does not teach weighing the pre-cooked bacon slices and automatically adjusting the cooking parameters of the infrared searing unit as claimed. 
 The combination applied to claim 59 above teaches weighing pre-cooked bacon slices to determine that a desired yield is met, and controlling the microwave parameters if the bacon fails to meet the predetermined yield. The same combination is applied to claim 60 and would have been obvious for the same reasons stated for claim 59 above. The difference between claim 59 and 60 is that the latter recites the 
Singh et al. teaches the bacon is finish cooked in a browning oven, where the browning unit can be an infrared oven (column 5 lines 60-64), and the final cooking in the browning oven further reduces the bacon weight by 60-80%, corresponding to a cook yield of 20-40%, where the temperature of the browning unit can be adjusted (column 6 lines 5-13). As stated before, the browning oven is construed to be a type of searing oven.
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to weigh the finished bacon slices during the cooking in the searing unit and automatically adjust cooking parameters of the unit as claimed since Singh et al. already teaches wanting a specific yield after finish cooking as stated above, and also teaches various browning parameters can be used (column 6 lines 10-13), and therefore in order to similarly validate that the bacon is achieving a desired final yield, and if not, automatically adjusting the browning unit conditions, thereby minimizing product waste (e.g. overcooking or burning), energy waste and/or quality loss (e.g. multiple cycles of browning). 
Regarding the recited parameters, it would have been further obvious to adjust the browning unit temperature and/or intensity since Singh et al. already teaches a range of temperatures can be used for browning (column 6 lines 10-13), since Roberds et al. teaches adjusting the processing unit parameters can include adjusting microwave power and/or pulse time (column 15 lines 8-9), which would have been analogous to . 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) n view of De Luca et al. (US 2013/0105470 A1) and Infraredheaters NPL as applied to claims 1, 8, 15, 28, 51-53, and 56-58 above, and further in view of Morin et al. (US 4,879,128).
Singh et al. teaches packaging the cooked bacon slices (column 6 lines 18-19), but does not teach interleaving the bacon slices onto parchment paper to form sheets of bacon slices, stacking the sheets of bacon, and packaging the sheets of bacon.
Morin et al. teaches a method of cooking bacon (abstract) comprising placing bacon slices onto greaseproof interleaving paper, i.e. parchment paper (column 2 lines 49-51), stacking the interleaved bacon slices, and then packaging the stack (column 3 lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to perform the claimed interleaving, stacking, and packaging operations since doing so is known for cooked bacon, and in order to allow suitable drainage of bacon grease and to prevent contact between the sheets of bacon, thereby eliminating sticking and subsequent damage as taught by Morin et al. (column 3 lines 8-13).

Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 6,045,841) in view of De Luca et al. (US 2013/0105470 A1) as applied to claim 2 above, and further in view of Roberds et al. (US 9,713,335 B2).
Regarding claim 61, Singh et al. does not teach weighing the bacon slices during the cooking in the conveyor microwave oven to determine if a weight of the bacon slices meets a predetermined yield, and automatically adjusting cooking parameters of the conveyor microwave oven if the weight of the pre-cooked bacon slices fails to meet the predetermined yield.
Roberds et al. further teaches checkweighers 312 and 304 placed before and after the microwave dryer for yield verification of the food, and adjusting parameters through a feedback control system as recited for claim 59 above. The same combination is applied to claim 61 and would have been obvious for the same reasons stated for claim 59.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to weigh the pre-cooked bacon slices during the cooking in the conveyor microwave and automatically adjust cooking parameters of the microwave as claimed since Singh et al. already teaches wanting a specific yield after microwaving (column 2 lines 37-40), and also teaches adjusting microwave parameters as needed (column 5 lines 13-16), and therefore in order to similarly validate that the bacon is achieving a desired yield after microwaving, and if not, automatically adjusting the microwaving conditions, thereby minimizing product waste (e.g. overcooking or burning), energy waste and/or quality loss (e.g. multiple cycles of microwaving).
Regarding claim 62, Singh et al. does not teach weighing the bacon slices during finishing in the gas searing unit to determine the if slices meets a predetermined yield, and automatically adjusting the cooking parameters of the gas searing unit if the weight of the slices fails to meet the yield, wherein the cooking parameters of the gas searing unit include at least one of a flame height, a temperature, or a flame intensity. 
For the sake of examination, the limitation “temperature” is chosen. It is noted that the “temperature” limitation does not explicitly require a “flame”, and the limitation “gas searing unit” is interpreted to be a unit that uses any gas for heating as stated for claim 2 above. Therefore the limitation “temperature” recited by claim 62 is similarly interpreted to be the temperature of any gas (such as air temperature) used to heat the bacon slices.
 The combination applied to claim 59 (and by extension 61) above teaches weighing pre-cooked bacon slices to determine that a desired yield is met, and controlling the microwave parameters if the bacon fails to meet the predetermined yield. The same combination is applied to claim 62 and would have been obvious for the same reasons stated for claim 59 above. The difference between claim 61 and 62 is that the latter recites the weighing/adjusting for the gas searing unit and the parameters being at least one of a flame height, a temperature, or a flame intensity.
Singh et al. teaches the bacon is finish cooked in a browning oven, where the browning unit can be an impingement or convention air oven, construed to be a type of gas searing unit as explained for claim 2 (column 5 lines 60-64), and the final cooking in the browning oven further reduces the bacon weight by 60-80% corresponding to a cook yield of 20-40%, where the temperature of the browning unit can be adjusted 
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Singh et al. to weigh the bacon slices during the cooking in the searing unit and automatically adjust cooking parameters of the unit as claimed since Singh et al. already teaches wanting a specific yield after finish cooking as stated above, and also teaches various browning parameters can be used (column 6 lines 10-13), and therefore in order to similarly validate that the bacon is achieving a desired final yield, and if not, automatically adjusting the browning unit conditions, thereby minimizing product waste (e.g. overcooking or burning), energy waste and/or quality loss (e.g. multiple cycles of browning). 
Regarding the recited parameters, it would have been further obvious to adjust the browning unit temperature and/or intensity since Singh et al. already teaches a range of temperatures can be used for browning (column 6 lines 10-13), since Roberds et al. teaches adjusting the processing unit parameters can include adjusting microwave power and/or pulse time (column 15 lines 8-9), which would have been analogous to temperature and intensity of the browning unit, i.e. energy applied to the slices, and therefore to ensure the bacon is properly cooked and obtains a desired yield. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 8, 12, 15, 28, 38, 42-43 and 51-62 (particularly claims 1 and 2) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-42 (particularly claim 28) of copending Application No. 16/298,053 in view of Infraredheaters NPL. Frequency NPL is relied on as evidence. 
Regarding claim 1, the ‘053 application teaches providing a bacon slab (step a), slicing into bacon slices (step c), cooking the slices in a microwave (step d), and finishing the slices in an open flame-searing unit at a temperature of 500-1,000oF for 3-20 seconds (step e), but does not teach a conveyor infrared searing unit using infrared energy with a wavelength of 1 micron to 1 mm and a frequency of 300GHz-300THz.
Singh et al. teaches a method for cooking bacon comprising microwaving followed by browning (abstract), where the browning (searing) can be done by an infrared oven (column 5 lines 60-63).
Infraredheaters NPL teaches that the infrared wavelength spectrum ranges from 0.7 µm to 1 mm, where the temperature range employed varies based on the wavelength and a useful region for industrial process heating ranges from 1.17-5.4 µm, corresponding to 500-4000o
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘053 reference to use the claimed infrared energy and wavelength values since infrared searing units can be used to sear bacon as taught by Singh et al., and therefore as a substitution of art recognized equivalents, since the infrared unit of Singh et al. would have reasonably produced infrared energy having such values, since the values are known in the art for industrial applications of infrared energy, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to desired temperatures achieved by the infrared energy as taught by Infraredheaters NPL (page 9 “infrared specifications), desired degree of browning and final mouthfeel/texture and yield of the finished bacon slices as taught by Singh et al. (column 6 lines 5-17).
Regarding claim 2, the ‘053 application teaches providing a bacon slab (step a), slicing into bacon slices (step c), cooking the slices in a microwave (step d), and finishing the slices in an open flame-searing unit (gas searing unit) at a temperature of 500-1,000oF for 3-20 seconds (step e).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, rejected under 35 USC 102(a)(1), have been considered but are moot because the new ground of rejection in the office action. Specifically, claims 1-2 are no longer rejected under 35 USC 102, and instead under 35 USC 103 as stated above.
Applicant argues on pages 8-9 that the browning unit of Singh is not a searing unit, and therefore Singh does not teach searing. Applicant supplements the argument by citing “Kitchn Publication” which teaches that “browning” is considered only lightly cooking the outside of the food, while “searing” is considered one step further than browning, particularly at “very high heat” to develop a “dark brown, caramelized crust”. This is not persuasive for the following reasons. 
Applicant does not define the term “searing” to require any particular property or parameter, e.g. temperature/duration of heating, measurable result of the seared food, etc. Therefore the term is given its broadest reasonable interpretation to mean that the bacon is heated at relatively high temperature to obtain a desired change (color, texture, etc.) in the surface of the bacon. 
While the examiner acknowledges that the Kitchn Publication suggests that searing is “one step further” than browning, this does not appear to be a definition accepted across the entire art. The prior art suggests that “searing” does not have a fixed and explicit definition, where searing and browning can be considered to be the same general process, i.e. heating food at sufficient temperatures over 300oF (page 1), to produce a Maillard reaction on the surface of the food as evidenced by Foodreference NPL (pages 1-2; page 3 “In all of these methods”). It is noted that the reference recites the food is “seared” (page 3 step 3), and that Singh teaches temperatures known to produce the Maillard reaction (column 6 line 12). 
The time and temperature taught by Singh (column 6 lines 10-12) is within the searing ranges recited by applicant (paragraphs 55-56 and 58). One of ordinary skill would have reasonably expected similar heating devices, i.e. infrared or gas searing oF for 1-10 minutes) is substantially the same as those employed by Singh (e.g. 500oF for 1-5 minutes). There does not appear to be any significant difference, based on applicant’s disclosure, which one skilled in the art could clearly attribute to the process of Singh being incapable of searing.
De Luca et al. (as relied on in the combination applied to claims 1 and 2 in this office action), teaches advantages to searing in an infrared or gas oven. Specifically, such advantages include desired flavor changes and a browning color change associated with the Maillard reaction (paragraph 12). As stated above, the prior art acknowledges “searing” is synonymous with the “browning” of said reaction, particularly at temperatures above 300oF as taught by both De Luca and Foodreference NPL.
Applicant’s specification discloses that the goal of the process is to produce a similar dark reddish brown and golden brown color in the bacon to mimic that of bacon fried in a pan (paragraph 52), implying that the browning is a product of a searing process. Therefore the browning unit taught by Singh et al. is construed to be a searing unit.
Applicant argues on page 10 that Singh teaches browning at a temperature of 300-500oF for 1-5 minutes, which is a significant difference from the claimed time and temperature. This is not persuasive since, as stated in the response to argument above, the time and temperature for “searing” as described in applicant’s specification appears to be substantially the same as that of Singh. Furthermore, claim 2 explicitly recites oF as a lower bound to the temperature range for searing. Claims 1-2 recite a duration of “at least about 3-20 seconds”, suggesting that the searing period can be more than 20 seconds as explained in the office action above.
Applicant argues on pages 10-11 that Singh prefers an impingement oven, and fails to discuss or consider specific parameters associated with infrared ovens, and therefore provides no motivation or reason for using an infrared searing unit. This is not persuasive since Singh explicitly teaches that the browning oven can be any of impingement ovens, circulating convection air ovens, and infrared ovens can be used as the browning unit (column 5 lines 61-64), thereby establishing said units as functional equivalents. Furthermore, Infraredheaters NPL teaches the wavelength and frequency used for industrial applications of infrared heating units which are associated with the temperature range taught by Singh et al.
MPEP 2123.I-II. recite “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). And “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Singh’s examples being limited to only impingement ovens does not constitute a teaching away from substitution with an infrared oven since the reference already teaches an infrared oven can be used as the browning (searing) unit.
Applicant argues on page 11-12 that the results obtained by the inventors was unexpected since searing was expected to char bacon instead of finishing it. This is not 
Applicant’s arguments on pages 12-16, with regard to “browning”, “searing” and heating temperatures/times are not persuasive for the same reasons stated above. Regarding applicant’s argument on page 15 that Singh fails to mention the term “gas”, this is not persuasive since the reference teaches impingement and circulating convection air ovens (column 5 lines 60-63), both of which utilize air or some other “gas” as the heating medium.
In response to applicant's arguments on pages 16-22 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Specifically regarding applicant’s argument against the combination with De Luca, the argument is not persuasive since Singh already teaches an infrared searing oven as stated above, and further since infrared ovens are known to utilize radiative heating, where a radiative oven would inherently produce at least some infrared radiation.
Applicant’s arguments against the dependent claims and the double patenting rejection are the persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRYAN KIM/Examiner, Art Unit 1792